t c memo united_states tax_court joellen miller murata petitioner v commissioner of internal revenue respondent docket no filed date joellen miller murata pro_se michele or and louise pais for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner is entitled to a schedule a deduction for research expenses in excess of the amount previously allowed by respondent whether petitioner is entitled to a schedule a deduction for job search expenses and whether petitioner is entitled to a schedule a deduction for not-for-profit rental expenses some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of this petition petitioner resided in chatsworth california in petitioner received her bachelor of arts in nursing from syracuse university in petitioner received a master's degree in public health from the university of california at berkeley and completed the family nurse practitioner program at the university of california at davis in petitioner received a ph d in sociology and family therapy from the university of southern california petitioner has been involved in the field of nursing in various capacities since her graduation from syracuse in during the late 1960's petitioner was employed as a nurse in a hospital and public health agency since petitioner has been employed as a nurse practitioner in association with teaching responsibilities at various universities her teaching responsibilities include teaching nursing performing research projects related to the origins of juvenile delinquency and other research projects and directing a number of federal grants related to the training of nurse practitioners in petitioner resided in rochester new york and was employed by the university of rochester school of nursing ur as an assistant professor of nursing during petitioner attended and presented a paper at the second international family nursing conference in portland oregon which was held from date through date petitioner drove from rochester new york to portland oregon to attend the conference petitioner left rochester new york on date and arrived in portland oregon on date after the conference petitioner drove to los angeles california where she was employed as a consultant during the summer while in los angeles petitioner used her car for transportation in and around los angeles at the end of the summer petitioner drove back to rochester to resume her teaching responsibilities at ur petitioner's husband paul ganong drove back to rochester with petitioner petitioner also attended the american public health association 119th annual meeting in atlanta georgia which was held from date through date in addition petitioner attended the national council for family relations conference in denver colorado which was held from date through date petitioner presented papers at both conferences in the stipulation of facts respondent conceded that petitioner was entitled to research expenses in the amount of dollar_figure the following reflects how respondent computed the amount conceded expenses related to the second international family nursing conference held in portland oregon from date through date including mileage of big_number pincite cents per mile from rochester new york to portland oregon or dollar_figure hotels of dollar_figure meals at dollar_figure per day for days less percent pursuant to sec_274 or dollar_figure and tolls of dollar_figure expenses related to the american public health association 119th annual meeting in atlanta georgia on date and the national council for family relations conference in denver colorado on date including airfare of dollar_figure hotels of dollar_figure miscellaneous of dollar_figure and meals at dollar_figure per day for days less percent pursuant to sec_274 or dollar_figure and other expenses including books of dollar_figure materials of dollar_figure professional of dollar_figure and miscellaneous of dollar_figure ur has a reimbursement program regarding travel_expenses which generally allows reimbursement for registration or continued sometime in petitioner experienced financial difficulties and began to seek new employment that would pay a higher salary in petitioner sent resumes and her curriculum vitae to potential employers on date petitioner flew from rochester new york to los angeles california returning on date during this trip petitioner stayed at the home she owned in chatsworth california in which one of her sons resided during this period petitioner's job search activities included organizing her materials making telephone calls to california state university at northridge csun and the university of southern california regarding potential employment and sending resumes to various health care organizations in the los angeles area petitioner testified that she mailed resumes from los angeles because she wanted to make local telephone calls regarding the proper person to whom she should send the resume she wanted to follow up the resume with a telephone call and she wanted to be available should the opportunity to interview arise petitioner had no interviews during this period on date petitioner flew from rochester new york to los angeles california returning on date continued conference fees no issue was raised in this case regarding any amount not deductible because of petitioner's failure to seek appropriate reimbursement from ur again petitioner stayed at the home she owned in chatsworth in which her son lived on date petitioner interviewed with dr alocer and his faculty department at csun in addition on date petitioner interviewed with colleen mclaughlin at the kaiser research group in pasadena during her stay in los angeles petitioner also made telephone calls regarding the resumes that she had sent the previous january in petitioner's former spouse paul ganong created watercolor paintings and sculptures that were exhibited and sold in a gallery mr ganong flew from rochester new york to los angeles california on date mr ganong traveled to los angeles to look for employment in the art field such as a gallery rather than using the return portion of his airplane ticket to rochester mr ganong and petitioner drove back to rochester after her summer consulting job ended the marriage of petitioner and mr ganong was dissolved by the superior court of california in the county of los angeles on date petitioner's brother peter miller is a skilled woodworker in the adirondack style of woodworking mr miller is self- employed as a woodworker and construction worker prior to mr miller began construction of a home on a 19-acre parcel of property located in the town of new bremen in lewis county new york however mr miller was unable to finance the entire project mr miller conveyed the unfinished house and property collectively the new bremen property to petitioner by deed dated date on date petitioner signed a building loan and agreement the mortgage with the st lawrence national bank the bank in which the bank agreed to lend petitioner dollar_figure which was to be used for the construction and completion of the unfinished house these improvements included the completion of a cellar septic tank exterior framing and interior finish work and the installation of external siding electricity and plumbing according to petitioner she used the loan proceeds of dollar_figure to purchase the new bremen property from mr miller the record contains no indication as to the cost of the land or the finished house mr miller used the dollar_figure to complete construction of the unfinished house after the completion of the house mr miller resided in it with his family and faithfully made all required_payments with respect thereto ie mortgage taxes repairs petitioner included dollar_figure in her gross_income which she described as related to the mortgage payments made by mr miller on schedule a of their joint federal_income_tax return petitioner and mr ganong claimed a deduction for job expenses and other miscellaneous expenses of dollar_figure of this amount dollar_figure related to research expenses dollar_figure related to petitioner's job search expenses dollar_figure related to mr ganong's job search expenses and dollar_figure related to a not-for-profit rental in the notice_of_deficiency respondent disallowed the entire amount for lack of substantiation general legal principles we begin by noting that as a general_rule the commissioner's determinations are presumed correct and that the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the the dollar_figure discrepancy between the miscellaneous income item and the not-for-profit rental deduction was not addressed in the record trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of travel_expenses specifically including meals and entertainment as well as certain other expenses sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 no deduction may be allowed for expenses_incurred for travel or certain other expenses on the basis of any approximation or the unsupported testimony of the taxpayer sec_274 imposes strict substantiation requirements to which taxpayers must strictly adhere thus sec_274 specifically proscribes deductions for travel_expenses in the absence of adequate_records or of sufficient evidence corroborating the taxpayer's own statement at a minimum the taxpayer must substantiate the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred sec_274 also provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deductions are substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder passenger automobiles are included in the definition of listed_property in sec_280f sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the amount of the expense the time and place of the use of the listed_property and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence which in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date thus under sec_274 and as with travel_expenses no deduction may be allowed for expenses_incurred for_the_use_of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 research expenses petitioner claimed a schedule a deduction for research expenses in the amount of dollar_figure of which respondent has conceded dollar_figure of the remaining amount dollar_figure dollar_figure relates to petitioner's claim that she is entitled to a deduction for more mileage than respondent allowed dollar_figure pertains to petitioner's contention that sec_274 does not pertain to her meals expenses and dollar_figure pertains to miscellaneous expenses with regard to the mileage expense petitioner drove from rochester new york to portland oregon to attend the second international family nursing conference based upon a stipulated rand mcnally mileage chart respondent conceded that petitioner was entitled to mileage of big_number petitioner contends that the trip to portland was big_number miles petitioner testified that she had a trip-tic from aaa which indicated that the mileage to portland was big_number miles however the trip-tic is now lost petitioner presented a repair bill dated date the day prior to her departure for portland which indicates an odometer reading of big_number however nothing in the record indicates petitioner's mileage upon arrival in portland other than this repair bill petitioner presented no other documentation such as a diary log or similar evidence to substantiate her mileage as required by sec_274 thus petitioner has failed to substantiate the additional mileage moreover any portion of the trip that could be considered for personal purposes such as a sightseeing side trip would not be an ordinary and necessary deductible business_expense accordingly petitioner is not entitled to a deduction for mileage in excess of the amount previously allowed by respondent we note that petitioner did not claim a deduction for her return trip to rochester but stated that the return trip was claimed as a portion of mr ganong's job search expenses respondent calculated this amount using the mileage from rochester new york to buffalo new york miles plus the mileage from buffalo new york to portland oregon big_number miles however we believe this expense is properly characterized as a portion of petitioner's business_expenses and we shall address this issue now respondent's counsel conceded that petitioner is entitled to a deduction for such mileage accordingly petitioner is entitled to an additional deduction for mileage based on big_number miles for her return trip to rochester we now consider petitioner's contention that she is entitled to a deduction for the full amount of the meals expense and is not subject_to the 20-percent limitation as provided in sec_274 sec_274 limits the deduction for meals and entertainment_expenses to percent of such expenses sec_274 provides for certain exceptions to this limitation however petitioner has not shown that any of these exceptions covers the expenses of meals incurred in connection with her attendance at a conference convention or other similar we note that petitioner also drove from portland to los angeles where she spent the summer working as a consultant however the return included a schedule c for her consulting business that reflects a deduction for automobile expenses of dollar_figure inasmuch as we do not know the details of this allowed deduction and petitioner has not made a separate claim for the trip to los angeles we shall not consider this matter any further meeting accordingly petitioner is only entitled to deduct percent of her meals expenses petitioner argues that pursuant to irs publication no for she is entitled to a 100-percent deduction for her meals expenses at trial petitioner purported to quote a section of that publication however we were unable to locate in that publication the section to which petitioner referred at trial rather irs publication no for refers to irs publication no for for a list of expenses which are exceptions to the 80-percent limitation of sec_274 in our examination of irs publication no for we located the following paragraph which is identical with the exception of the last sentence to the section which petitioner read at trial trade_association meetings you can deduct expenses that are directly related to and necessary for attending business meetings or conventions of certain exempt_organizations these organizations include business_leagues chambers_of_commerce real_estate boards trade associations and professional associations the expenses of your attendance must be related to your active trade_or_business these expenses are subject_to the 80-percent limit on entertainment_expenses emphasis added obviously petitioner failed to read the last sentence clearly irs publication no does not authorize a 100-percent sec_274 includes an exception for certain expenses that are described in sec_274 and sec_274 which refers to expenses related and necessary to attendance at a business meeting or convention of certain organizations is not included as an exception deduction for petitioner's meals expenses which were incurred to attend various conventions moreover we note that petitioner's reliance on irs publications and is misplaced we have previously held that such publications are not authoritative sources of federal tax law and therefore do not control the outcome of issues in this case zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir with regard to the remaining amount of dollar_figure for miscellaneous expenses petitioner presented no testimony or documentation to support a deduction for this amount accordingly petitioner is not entitled to a deduction for such expenses job search expenses petitioner claimed a schedule a deduction for her job search expenses in the amount of dollar_figure and for mr ganong's job search expenses in the amount of dollar_figure petitioner testified that the amount claimed for her job search expenses relates to two separate trips to the los angeles area petitioner claimed dollar_figure related to the first trip which includes one half of the airfare from rochester new york to los angeles california a per_diem meals allowance laundry expenses and transportation to and from the airport petitioner claimed dollar_figure related to the second trip which includes airfare transportation to and from the airport a per_diem meals allowance the cost of newspapers laundry expenses and miscellaneous expenses sec_162 allows a deduction for ordinary and necessary business_expenses such deductible expenses include those incurred in searching for new employment in the employee's same trade_or_business 58_tc_219 54_tc_374 if the employee is seeking a job in a new trade_or_business however the expenses are not deductible under sec_162 20_tc_511 hobdy v commissioner tcmemo_1985_ evans v commissioner tcmemo_1981_413 petitioner bears the burden of proving that the expenses were of a business nature rather than personal and that said expenses were ordinary and necessary rule a welch v helvering t c pincite with regard to the trip to los angeles from date through date petitioner did not present any documentation or detailed testimony concerning the specific job search activities in which she engaged during her trip other than making telephone calls and mailing resumes moreover the record contains no information regarding the amount of time she devoted to such activity although we believe petitioner engaged in some job search activities there were personal reasons for her to be in los angeles we think it significant that she stayed in the home she owned in the los angeles area that her son lived in the home and that her visit occurred during the holiday season these facts together with the fact that the time spent on job search activities was minimal lead us to conclude that the primary purpose of the trip was personal and that the portion of the expenses that could be allocated to any job search activities would be minimal at best accordingly petitioner is not entitled to a deduction for expenses associated with that trip with regard to the second trip to los angeles from date through date petitioner presented a daily calendar for which indicates that she interviewed at kaiser research group and csun in addition petitioner made telephone calls related to resumes which she had sent to prospective employers in the area although the matter is not free from doubt due to some of the same circumstances being present as in the first trip we conclude that the primary purpose for the second trip was for business purposes and that petitioner is entitled to a deduction for job search expenses related to this trip petitioner presented an airline receipt for dollar_figure from american airlines and testified that she incurred shuttle expenses of dollar_figure accordingly we shall allow petitioner a deduction for job search expenses of dollar_figure petitioner testified that she incurred miscellaneous expenses related to her job search activities including newspaper costs petitioner presented no documentation or detailed testimony concerning these expenses thus she is not entitled to a deduction for these expenses petitioner also contends that she is entitled to a per_diem deduction for meals expenses for the days during which she was in los angeles rather than requiring that a taxpayer substantiate the amount of the expenses_incurred for meals a per_diem deduction may be allowed for meals expenses_incurred away from home when a taxpayer satisfies all of the other requirements of sec_162 and sec_274 sec_274 sec_1_274-5t temporary income_tax regs fed reg date revproc_90_60 1990_2_cb_651 this amount will be deemed substantiated so long as the elements of time place and business_purpose of the travel_expenses are substantiated revproc_90_60 1990_2_cb_653 the per_diem meals amount includes incidental_expenses such as laundry expenses revproc_90_60 1990_2_cb_652 because petitioner has substantiated the elements of time place and business_purpose with respect to her second job search trip to los angeles she is entitled to a per_diem deduction for meals expenses for her 14-day trip the record does not reflect the allowable per_diem amount for los angeles in a situation where housing is not included this may have to be resolved in the rule proceeding however since the per_diem amount includes laundry expenses she is not entitled to an additional deduction for laundry expenses we now consider the issue of mr ganong's job-search expenses mr ganong did not testify and petitioner presented no detailed testimony or documentation regarding mr ganong's job search activities moreover other than the receipt for a plane ticket petitioner has presented nothing to substantiate the amount claimed for mr ganong's job search expenses in addition based on petitioner's testimony that mr ganong a self-employed artist was seeking employment in the business end of the art field such as a gallery it appears that mr ganong was seeking a job in a new trade_or_business based on the foregoing reasons petitioner is not entitled to a deduction for mr ganong's job search expenses not-for-profit rental petitioner claimed a schedule a deduction for not-for- profit rental expenses in the amount of dollar_figure petitioner testified that this amount relates to the mortgage that mr miller paid during and for which petitioner included in income dollar_figure although the facts seem to indicate that petitioner was an accommodation maker realizing neither income we note that a portion of the disallowed amount has been allowed as petitioner's return trip from los angeles to rochester see supra p nor expense both parties characterized this issue as a not-for- profit rental involving the provisions of sec_183 and we shall address those issues pursuant to sec_183 if an activity is not engaged in for profit sec_183 separates the claimed deductions into two groups sec_183 allows only those claimed deductions which are not dependent upon a profit objective eg interest and taxes see 78_tc_471 affd 772_f2d_695 11th cir ritter v commissioner tcmemo_1996_15 sec_183 allows the balance of the deductions that would otherwise be permitted only if the activity were engaged in for profit but only to the extent that the gross_income derived from the activity exceeds the deductions allowed under paragraph see green v commissioner tcmemo_1989_436 depreciation_deductions are subject_to the limitations of sec_183 sec_1 b iii income_tax regs a loan summary document from the community bank n a presumably the successor to the original mortgagor reflects the details of a loan to petitioner of dollar_figure at a 25-percent interest rate payable in monthly payments the first of which were for dollar_figure we attempted to calculate the amount of interest_paid during from this information but were unable to arrive at the amount claimed by petitioner sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income under sec_168 depreciation for residential_rental_property is calculated based on the straight_line method using a recovery_period of years sec_168 b c the record does not include the original cost of the land or completed house however the record does indicate that the cost to complete the house was at least dollar_figure assuming the depreciable basis of the house to be dollar_figure the maximum allowable_depreciation deduction would be dollar_figure we believe and so hold that sufficient interest and depreciation_deductions are available to eliminate any gain with respect to this property of course no loss is allowable to reflect the resolution of the issues set forth above decision will be entered under rule based on our calculations the total mortgage payments for should have been dollar_figure consisting of dollar_figure in interest and dollar_figure in principal payments
